Title: Newspaper clipping, before 14 Apr. 1821, 14 April 1821
From: Anonymous
To: 


            
            
              
              
          The following statement is made in the New York Columbian of Saturday evening last. The part which relates to Mr. Jefferson is particularly interesting; it has not, we must presume, or ought not to have been hazarded, without a certainty of its correctness.“Every great politician in the Unites States, speaks in terms of unequivocal approbation of the conduct of Governor Clinton in coming out boldly as the champion of state rights, and in warning his fellow citizens of the dangerous and alarming conduct of officers of the general government in interfering with our State elections.“The venerable Thomas Jefferson, a name very dear to the republicans of the north, has very recently expressed his cordial and warm approbation of the conduct of Mr. Clinton in the whole of this affair, and has also expressed his conviction that the case was fully made out by the documents. Mr. Randolph, the late Governor of Virginia, has also expressed his decided approbation of the conduct of Mr. Clinton, and says it is an example which ought to be followed by every Governor in the Union.“Other gentlemen of the old republican school of ’98 and 1800, and of the highest respectability, have also warmly and decidedly approved of the Governor of our State.
            